Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/09/2022 has been entered. Currently claims 1, 3, 5-15, and 17-18 are pending in the application.


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	The application has been amended as follows:
	
Claims 13-15 are cancelled.

Authorization for this examiner’s amendment was given in an interview with Michael Baniak on 4/13/2022.
	

Allowable Subject Matter

	Claims 1, 3, 5-12 and 17-18 are allowed.

	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Puigardeu (WO 2015/152875 A1) teaches in Fig. 1, a method of providing required building material consumption information in the context of a manufacturing of at least one three-dimensional object by means of a layer-wise additive manufacturing device (para. [0020], and [0021]), wherein in the layer-wise additive manufacturing device the at least one object is manufactured layer-by-layer (element 17, and 19, Fig. 1) by applying a layer of a building material in powdery form layer-wise on an object support (element 9, Fig. 1) or an already existing layer (element 17, Fig. 1) of the building material by means of a coating device (element 3, Fig. 1) (equivalent to recoater) and by solidifying the building material in some locations (element 23 vs. 21 in layer element 17) (equivalent to in parts) by a supply of heat to those positions of the layer that correspond to the cross-section of an object by selectively scanning the layer with energy radiation (para. [0010], and [0011], element 7 in Fig. 1), wherein the method comprises at least the following steps: (a) accessing data of a layer to be applied in a first dataset, in which first dataset for each layer to be applied during the manufacturing it is indicated, whether in such layer there shall be a selective solidification of building material and, if that is the case, at which positions in such layer building material shall be solidified (para. [0020]); (b) dividing the area of the layer to be applied into the solidified regions and the non-solidified regions (para. [0020]) by teaching processed layer 17 include at least one bound portion (solidified) (element 23) and unbound powder (element 21) surrounding the bound portion (solidified) (element 21) as shown in Fig. 1; (c) assigning weighting factors to the sub-regions (Puigardeu teaches “volume change” for the bound portions by teaching that the volume of bound portion (element 23) and the total volume of the layer (element 17) decrease by the binding (solidification) process (para. [0017]-[0020])) that essentially teaches the requirement for the amount of powder for the process based on the solidification in the process; and (d) ascertaining a construction material quantity to be supplied to the coating device in order to apply the layer (Puigardeu teaches to supply powder material based on the weighing factor by compensating for any cavity (element 27) formed in a layer of powder, where the controller (element 11) instructs the powder distributor (element 3) to distribute an additional amount of powder in addition to the predefined or “normal” layer amount of powder (element 29) based on the determined layer volume change (equivalent to weighing factor) of the previous layer), wherein the construction material quantity is ascertained using the weighting factors assigned to individual regions and is provided as required construction material information (para. [0021]). Therefore, Puigardeu teaches to manufacture a three-dimensional object by means of a layer-wise additive manufacturing device and teaches to divide the area of layer formation into solidified regions and the non-solidified regions (para. [0020]) and supply powder material based on the area and weighing factor (para. [0018-0019], and [0021]).  

Additionally, Fockele (US Patent Application Publication Number 2014/0332507 A1) teaches in Fig 2 and in more details in Fig. 3A, 3B, 4A, 4B, 5A, 5B and 6A, 6B the creation of sub-regions containing volume elements (voxels). Fockele teaches that in the simplest case as a substitute variable the volume elements (voxels) of the molded body to be produced can be used which lie in a respective defined surrounding region and have already been solidified by re-melting the powder. Furthermore, this quantity of already solidified volume elements can be weighted further by at least one other parameter, such as the number of neighboring elements contacting the volume element assigned to the irradiation point directly (para. [0022]). Fockele also teaches that solidified volume elements changes from region to region (290/405 for position I, 364/405 for position II, 210/405 for position III, and 40/405 for position IV) (para. [0048-0054]). 

	However, the prior art of references (of record) do not teach or fairly suggest the subject matter of amended independent claim 1, especially with the combination of the following limitation:
	
“assigning a weighting factor to each subarea of the plurality of virtual subareas,
each weighting factor indicating an extent of the powder needed for a respective subarea of the plurality of virtual subareas, and the weighting factors being assigned in a manner that increases with an increase in the amount of an object cross section that is to be solidified in a subarea;”

	in combination with – 

“wherein the weighting factors are further increased based on a distance of a subarea encompassing a portion of a cross section from a starting point of the recoater.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M. AMEEN whose telephone number is (469) 295 9214.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM (Eastern Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINA JOHNSON can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M AMEEN/Examiner, Art Unit 1742